Citation Nr: 0922659	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  94-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 1994, October 1995, January 2002, and January 2007 
rating decisions.  

In the March 1994 rating decision, the RO denied service 
connection for a skin disorder (claimed as due to AO 
exposure), peripheral neuropathy (claimed as due to AO 
exposure), left ear hearing loss, and an acquired psychiatric 
disorder, to include PTSD.  A notice of disagreement (NOD) 
was received in August 1994, and a statement of the case 
(SOC) was issued in September 1994.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 1994.  In a February 2003 
decision, the Board denied service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.  

In the October 1995 rating decision, the RO denied a 
nonservice-connected pension.  The Veteran filed a NOD in 
November 1995, and a SOC was issued later that month.  The 
Veteran filed a substantive appeal (via a VA Form 9) in 
December 1995.  In a July 1999 rating decision, the RO 
granted a nonservice-connected pension; this constitutes a 
full grant of that benefit sought, therefore this issue is no 
longer on appeal.  

In a January 2002 rating decision issued in February 2002, 
the RO, inter alia, granted service connection for diabetes 
mellitus, effective February 23, 2001, and denied service 
connection for peripheral neuropathy as secondary to diabetes 
mellitus.  A NOD with the effective date of the grant of 
service connection for diabetes mellitus and the denial of 
secondary service connection for peripheral neuropathy was 
received in February 2002.  An SOC was issued in July 2002.  
The Veteran filed a substantive appeal (via a VA Form 9) in 
August 2002.    

In October 2002, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.

In February 2003, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  However, the provisions of 
38 C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO were later 
held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Hence, in November 2003, the Board remanded the case 
to the RO for completion of the actions previously requested.  
After accomplishing further development, the Appeals 
Management Center (AMC) in Washington, DC continued the 
denials of the claims (as reflected in a January 2005 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.  

In May 2005, the Board denied the Veteran's claim for service 
connection for left ear hearing loss.  At that time, the 
Board also remanded to the RO, via the AMC, the claims for an 
effective date prior to February 23, 2001 for the grant of 
service connection for diabetes mellitus; for service 
connection for a skin disability, claimed as due to AO 
exposure; for service connection for peripheral neuropathy, 
claimed as secondary to service-connected diabetes mellitus; 
and for service connection for an acquired psychiatric 
disorder, to include PTSD.  In a January 2007 rating 
decision, issued in March 2007, the RO granted service 
connection and assigned an initial 10 percent rating for 
PTSD, effective August 18, 1993, representing a full grant of 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  In July 2007, the Veteran filed a 
NOD with the initial rating assigned for service-connected 
PTSD.  After completing further development, the AMC 
continued the denials of the claims remaining on appeal (as 
reflected in a February 2007 SSOC), and returned these 
matters to the Board for further appellate consideration.  

In a November 2007 decision, the Board denied an effective 
date prior to February 23, 2001 for the award of service 
connection for diabetes mellitus, denied service connection 
for a skin disability, claimed as due to Agent Orange (AO) 
exposure, and denied service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.  The Board also remanded the claim for an 
initial rating in excess of 10 percent for PTSD for issuance 
of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  A SOC was issued in February 2008, and the 
Veteran's attorney at the time submitted a statement accepted 
as a substantive appeal (in lieu of a VA Form 9) later that 
month.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board characterized this issue on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Veteran appealed the Board's November 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2008 Order, the Court granted a joint 
motion (filed by representatives of both parties) to 
partially vacate and remand that portion of the November 2007 
Board decision that denied service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus, and returned the matter to the Board for 
further proceedings consistent with the joint motion.

The Board notes that the record reflects that the Veteran was 
previously represented by Veterans of Foreign Wars of the 
United States.  In July 2007, the Board received a VA Form 
21-22a, Appointment of Individual as Claimant's 
Representative, appointing Richard P. Cohen as the Veteran's 
representative. In correspondence received at the Board in 
January 2009, the attorney wrote that he was no longer 
representing the Veteran.  In February 2009, the attorney 
submitted a motion to withdraw as representative on the 
grounds that the he did not have sufficient time to continue 
to represent the Veteran.  Good cause for the withdrawal 
having been shown, the motion has been granted.  38 C.F.R. § 
20.608(b) (2008).  The Board recognizes that the Veteran is 
now proceeding pro se in this appeal; however, arguments 
advance by his former representative, and attorney, will be 
considered in adjudicating the claim for service connection.  


The Board further notes that, subsequent to the most recent 
SSOC, additional medical evidence, consisting of VA treatment 
records and the report of a December 2003 VA examination was 
associated with the claims file.  However, a review of this 
medical evidence reveals that it is cumulative of medical 
evidence previously considered.  In this regard, although the 
report of the December 2003 VA examination includes a finding 
that the Veteran was initially diagnosed with diabetes 
mellitus in 1999, and the diagnoses rendered following 
examination included diabetic neuropathy, both the initial 
diagnosis of diabetes mellitus in 1999, and current diagnoses 
of diabetic neuropathy were of record at the time of the 
February 2007 SSOC.  Additionally, in November 2008, the 
Veteran submitted a statement indicating that blood tests 
performed in 1995 and 1997, referred to in a February 2006 VA 
examination report, were fasting.  However, as will be 
discussed below, the claim for service connection is being 
denied as the weight of the competent medical evidence is 
against a finding that the Veteran's peripheral neuropathy is 
related to his service-connected diabetes mellitus.  As the 
statement regarding his bloodwork in 1995 and 1997 
(subsequent to his initial complaints regarding peripheral 
neuropathy), does not provide competent medical evidence of 
the required medical nexus, this statement is not pertinent 
to the claim for service connection.  Thus, while the Veteran 
has not waived RO consideration of the evidence received 
since the most recent SSOC, a remand for such consideration 
is unnecessary.  See 38 C.F.R. § 20.1304 (2008).

The Board's decision denying the claim for service connection 
for peripheral neuropathy, as secondary to service-connected 
diabetes mellitus, is set forth below.  The claim for an 
initial rating in excess of 10 percent for PTSD is addressed 
in the remand following the order; this matter is being 
remanded to the RO via the AMC, in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in a 
February 2004 rating decision, the RO continued a 20 percent 
rating for service-connected diabetes mellitus.  In a 
statement received in March 2004, the Veteran asserted that 
he qualified for the 40 percent rating for diabetes mellitus.  
This statement can be read as a claim for an increased rating 
for service-connected diabetes mellitus.  There is no 
indication that this claim has yet been addressed by the RO.  
As such, this matter is not properly before the Board, and 
is, thus, referred to the RO for appropriate action.  
Additionally, in a VA Form 9 received in November 2008, the 
Veteran asserted that he should be considered for 
unemployability.  As the RO has not adjudicated a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), this matter is 
also not properly before the Board and is, thus, also 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2. The weight of the competent, probative medical evidence 
establishes that the Veteran's neuropathy is less like than 
not secondary to diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.655(b), 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, March and July 2004 post-rating letters 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for peripheral neuropathy, claimed as secondary to 
service-connected diabetes mellitus, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
These letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  A March 2006 letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the foregoing notice, and opportunity for 
the Veteran to respond, the February 2007 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, Social Security Administration (SSA) 
records, VA treatment records, and the reports of September 
1995, June 1999, December 2001, December 2003, and February 
2006 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
October 2002 hearing, along with various written statements 
provided by the Veteran and by his former representative and 
attorney, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board acknowledges that, in October 1993, the Veteran 
reported that he was treated for numbness and tingling at the 
Beckley and Saginaw VA Medical Centers (VAMCs).  Records of 
treatment from the Saginaw VAMC have not been associated with 
the claims file; however, during the October 2002 hearing, 
the Veteran testified that his peripheral neuropathy was 
first diagnosed in 1993 or 1994 at the Beckley VAMC.  
Moreover, during the hearing, the Veteran also testified that 
no doctor had indicated to him the source of his neuropathy.  
As will be discussed below, the service connection claim is 
being denied because the weight of the competent medical 
evidence is against a nexus between peripheral neuropathy and 
service-connected diabetes mellitus.  As the Veteran's own 
testimony indicates that any records of treatment at the 
Saginaw VAMC do not include medical evidence of a 
relationship between the peripheral neuropathy and diabetes 
mellitus-the very matter on which this case turns-a remand 
to obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition, the record reflects that the Veteran underwent 
an EMG at the Pittsburgh VAMC in February 1996, with follow-
up neurology treatment in May 1996.  While these two records 
are not associated with the claims file, both were reviewed 
and thoroughly summarized in the February 2006 VA examination 
report.  Further, the Board notes that, in the July 2004 VCAA 
letter, the AMC specifically indicated that records from the 
Pittsburgh VAMC had been requested, and records of treatment 
from that facility, dated from February 1998 to April 2004 
have been associated with the claims file.  Moreover, as the 
Veteran has reported, and the record reflects, that diabetes 
mellitus was diagnosed in March 1999, the EMG report and a 
neurology follow-up note would not include medical evidence 
of a relationship between peripheral neuropathy and diabetes 
mellitus.  Accordingly, remand to obtain these records 
(which, notably, are already summarized in the February 2006 
VA examination report), would also impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See 
Soyini, 1 Vet. App. at 546.  

The Board further acknowledges that, in the May 2005 remand, 
the Board instructed that the Veteran should be afforded a VA 
neurological examination.  The examiner was asked to opine 
whether it was at least as likely as not that any current 
peripheral neuropathy (a) was caused or (b) was aggravated by 
the Veteran's service connected diabetes mellitus.  The 
Veteran underwent the requested examination in February 2006; 
however, the Veteran refused to have an EMG test.  The 
examiner discussed with the Veteran that he would not be able 
to answer the question regarding peripheral neuropathy 
without an EMG test.  In his July 2007 Informal Hearing 
Presentation (IHP), the Veteran's former representative 
argued that the February 2006 VA examiner failed to address 
the question of whether diabetes mellitus aggravated 
peripheral neuropathy.  Additionally, in a July 2007 
statement, the Veteran's former attorney requested that the 
Veteran be scheduled for a neurological examination to obtain 
an opinion as to whether the Veteran's peripheral neuropathy 
is related to diabetes.  

However, review of the examination report reflects that the 
examiner stated he would not be able to answer the question 
regarding peripheral neuropathy without an EMG.  In light of 
the February 2006 VA examination report, and the Veteran's 
refusal to undergo EMG testing, the Board finds that, the 
RO/AMC substantially complied with the May 2005 remand 
directives and no further action in this regard is warranted.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  Significantly, the regulations provide that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination scheduled in conjunction with 
an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  
Accordingly, in light of the Veteran's refusal to undergo EMG 
testing, further examination is not warranted in this 
instance.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Initially, Board notes that, in a February 2003 decision, the 
Board affirmed the RO's denial of service connection for 
peripheral neuropathy due to Agent Orange exposure.  In that 
decision, the Board noted that, although the Veteran served 
in Vietnam and was entitled to a presumption of exposure to 
Agent Orange during service, he had not been diagnosed with 
acute or subacute peripheral neuropathy, a presumptive 
disability, and there was no competent medical evidence of a 
nexus between any current peripheral neuropathy and the 
Veteran's presumed Agent Orange exposure.  Although, in a 
January 2009 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for peripheral neuropathy 
secondary to herbicide exposure, the Veteran has not 
initiated an appeal of this denial, thus, this issue is not 
before the Board.

In this instance, the Veteran only contends that he has 
peripheral neuropathy due to his service-connected diabetes 
mellitus.  Under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As noted above, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  As will be discussed below, the Veteran refused 
to undergo EMG testing as part of the February 2006 VA 
examination.  Therefore, the Board has, as the RO/AMC has, 
considered the evidence on the basis of the current record.  
Unfortunately, after a full review of the record, including 
the medical evidence, and testimony and statements made by 
the Veteran and his former representative and attorney, the 
Board finds that service connection for peripheral 
neuropathy, claimed as due to service-connected diabetes 
mellitus, is not warranted.

Records of post-service VA treatment reflect numerous 
complaints regarding and diagnoses of neuropathy.  Following 
a motor vehicle accident in December 1992, a September 1995 
progress note reflects bilateral cervical radiculopathy.  On 
Agent Orange examination November 1995, the Veteran 
complained of numbness of the upper extremities.  The 
pertinent diagnosis was peripheral neuropathy to be ruled 
out.  There were no findings in regard to diabetes mellitus, 
and SMA revealed a "none fasting" blood sugar of 152. 

 In March 1999, the Veteran was admitted for complaints of 
new onset polyuria, polydipsia, and blurred vision, with a 
remote history of elevated blood glucose, but without a prior 
diagnosis of diabetes mellitus.  The pertinent discharge 
diagnosis was type 2 diabetes mellitus, new onset.  During 
treatment in March 1999, the Veteran reported that he had 
some numbness of the feet and hands from neuropathy, the 
nurse noted decreased tactile sensation with neuropathy.  The 
Veteran received foot care from a podiatrist in May 1999.  He 
complained of numbing, burning, and painful feet.  The past 
medical history included noninsulin-dependent diabetes 
mellitus.  The diagnosis was diabetic neuropathy with burning 
and tingling.  A July 1999 record of primary care treatment 
includes an assessment of diabetes mellitus, and the 
physician noted that the Veteran had neuropathy.  During foot 
care follow-up in October 2001, the podiatrist's diagnosis 
was, again, diabetic neuropathy.     

On VA examination in September 1995, examination of the 
endocrine and neurologic systems were normal.  Fasting blood 
sugar was also normal.  On VA PTSD examination in June 1999, 
the Axis III diagnosis included peripheral neuropathy, 
claimed; however, on VA General Medical examination conducted 
the following day, he made no complaints regarding peripheral 
neuropathy, and, on neurologic examination, spinal cord 
examination for deep tendon reflexes, pain, touch, 
temperature, vibration, and position were all normal, and 
reflexes were normal at 2+ on both sides.  

The Veteran underwent VA examinations in December 2001.  On 
diabetes examination, he reported a diagnosis of diabetes in 
March 1999, although he described problems with blood sugar 
since 1992.  He added that he had restriction of activities 
due to peripheral neuropathy since 1993.  On peripheral nerve 
examination, he reiterated that he had peripheral neuropathy 
since 1993.  The examiner reviewed the records, and noted 
that the Veteran was previously in a motor vehicle accident 
with complaints of neck pain.  The examiner added that recent 
X-rays of the cervical spine revealed degenerative disc 
disease (DDD) with mild encroachment of the neural foramina.  
The diagnosis was peripheral neuropathy preceding diagnosis 
of diabetes by several years and, therefore, not attributed 
to diabetes mellitus.  The examiner added that DDD of the c-
spine was the most likely cause of paresthesias to the upper 
extremity.  

During the October 2002 hearing, the Veteran testified that 
peripheral neuropathy was first diagnosed in 1993 or 1994.  
He added that he had an elevated glucose reading, but he was 
told not to worry about it as it was high because he had 
eaten before.  

The assessment following VA treatment in October 2003 
included diabetes, fairly controlled, with peripheral 
neuropathy.  The Veteran underwent neurology consult for 
Bell's palsy in October 2003.  The physician noted that, in 
addition to right-sided lower motor neuron type of facial 
neuropathy, the Veteran additionally had a diabetic 
neuropathy of the lower extremities.  An April 2004 VA PTSD 
examination includes a notation that the Veteran had diabetic 
neuropathy in his lower legs, and the Axis III diagnoses 
included neuropathy of both lower extremities.  The Veteran 
underwent neurological follow-up for Bell's palsy in April 
2004.  With respect to other neurological problems, he 
indicated that he had peripheral neuropathy attributed to 
diabetes, and complained of continued lower extremity pain.  
The pertinent impression was peripheral neuropathy attributed 
to diabetes.  Following foot care in June 2004, the Veteran's 
podiatrist diagnosed insulin-dependent diabetes mellitus with 
diabetic neuropathy.    

On VA examination in December 2003, the examiner noted that 
the Veteran was diagnosed with diabetes mellitus in 1999.  
The Veteran reported that he had neuropathy in both feet and 
had a hard time walking.  Examination of the hands and feet 
revealed decreased sensation in the upper and lower 
extremities.  The pertinent impression was diabetic 
neuropathy with decreased sensation in the upper and lower 
extremities.  

The Veteran's peripheral neuropathy was most recently 
evaluated on VA examination in February 2006.  The examiner 
reviewed the claims file, electronic medical record, and 
paper file.  The examiner indicated that a February 1996 EMG 
report reflected no peripheral neuropathy or radiculopathy, 
but some denervation in the C5, C6 cervical muscles, and that 
a follow-up neurology note from May 1996 included a finding 
that the EMG was essentially normal, with no neuropathy, and 
that there was no plan to follow the Veteran unless there 
were objective neurology changes.  The examiner noted that 
the Veteran was officially diagnosed with diabetes mellitus 
in March 1999, when he was admitted to the Clarksburg VAMC.  
She included in her report glucose levels from July 1993 to 
December 1997, and opined that the levels recorded in 
November 1995 and June 1997 were elevated enough to warrant a 
diagnosis of diabetes mellitus if they were fasting.  She 
also noted that the Veteran filed a claim for peripheral 
neuropathy, due to Agent Orange, in August 1993.  The Veteran 
reported that his problems with neuropathy in the hands and 
feet began in 1992; adding that he was told in 1992 that his 
sugar was 450 but not to worry about it.  He stated that he 
did not know he had diabetes until 1999.  (The examiner noted 
that she had thoroughly reviewed the claims file and could 
find no evidence of an elevated glucose in 1992).  

The impression following physical examination was type II 
diabetes mellitus and symptoms of neuropathy of the upper and 
lower extremities.  The examiner noted that the Veteran was 
diagnosed with diabetes in March 1999, but that there were 
elevated blood sugars sufficient to show a diagnosis of 
diabetes prior to that date if they were fasting; 
specifically, glucose of 142 on January 1, 1995, and glucose 
of 152 on November 21, 1995.  The examiner commented that, if 
they were fasting, the Veteran's diabetes could have been 
diagnosed on November 21, 1995, but, there was no way to say 
this without resorting to mere speculation, as the progress 
notes did not indicate if he was fasting.  In regard to the 
symptoms of neuropathy, the examiner noted that the Veteran 
clearly filed a claim for this before he developed or was 
diagnosed with diabetes.  She added that a prior EMG showed 
no neuropathy, but, possible radiculopathy.  She discussed 
with the Veteran that she would not be able to give an answer 
on the question regarding neuropathy without an EMG; however, 
the Veteran said that he was never having an EMG again.  

Accordingly, the physician stated that she could not offer an 
opinion as to the etiology of the claimed neuropathy, but 
that possible causes included radiculopathy and carpal tunnel 
syndrome.  She opined that, given that the complaints of 
neuropathy preceded the diagnosis or development of diabetes, 
the neuropathy is not at least as likely as not secondary to 
diabetes.  [Parenthetically, the Board notes that, even if 
the Veteran were fasting, as he indicated in his November 
2008 statement, the examiner, nevertheless, noted that the 
Veteran initially complained of peripheral neuropathy in 
1992, three years earlier, thus, his complaints of neuropathy 
would still precede the diagnosis or development of 
diabetes.]  

The Board acknowledges that there are several findings of 
diabetic neuropathy of record.  Such findings tend to 
indicate that the Veteran's peripheral neuropathy is due to 
diabetes mellitus. However, it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998). Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008). 

While the findings of the Veteran's podiatrist (in May 1999, 
October 2001, and June 2004), reflect diabetic retinopathy; 
the reports of neurological treatment for Bell's palsy, in 
October 2003 and April 2004, reflect findings of diabetic 
retinopathy and peripheral neuropathy attributed to diabetes 
mellitus, respectively; and the impression following VA 
examination in December 2003 was diabetic neuropathy, the 
Board finds that such diagnoses are of limited probative 
value.  In this regard, the record does not reflect that the 
claims file was reviewed by any of these providers.  While 
the diagnoses of diabetic neuropathy may not be discounted 
solely for this reason, consideration of the entire medical 
history is significant in this case.  Importantly, there is 
no indication that any of these health care providers 
considered the date of onset of diabetes mellitus as compared 
to the date of onset of complaints of peripheral neuropathy, 
nor do any of these records reflect that the providers 
considered the findings of DDD of the cervical spine.  
Moreover, none of these providers provided a rationale for 
their diagnosis.  

By contrast, the Board finds more probative the opinions of 
the December 2001 and February 2006 VA examiners.  Both of 
these examiners did acknowledge review of the records.  The 
February 2006 examiner, in particular, provided a thorough 
and detailed history of the pertinent glucose levels and 
treatment.  These examiners specifically addressed the date 
of onset of diabetes mellitus as compared to the onset of 
complaints of peripheral neuropathy, and, in providing their 
opinions that peripheral neuropathy is not due to diabetes 
mellitus, each provided a rationale, specifically, that the 
complaints of neuropathy preceded diabetes.  Significantly, 
each examiner also provided potential causes for the 
Veteran's peripheral neuropathy other than diabetes mellitus, 
as the December 2001 examiner opined that DDD of the c-spine 
was the most likely culprit of paresthesias to the upper 
extremities, and the February 2006 examiner indicated that 
possible causes included radiculopathy and carpal tunnel 
syndrome.  

Based on the foregoing, the Board finds that the most 
probative medical evidence to address whether the Veteran has  
peripheral neuropathy as a result of service-connected 
diabetes mellitus weighs against the claim.  In this regard, 
these opinions were rendered following review of the record, 
specifically addressed the chronology of the Veteran's 
condition, included stated  rationale, and considered 
alternate causes for the Veteran's symptoms.  

The Board further notes that there is no medical evidence of 
record indicating that the Veteran's peripheral neuropathy 
was aggravated by his service-connected diabetes mellitus, 
and neither he nor his former representative or attorney has 
presented or identified any such evidence. 

As a final note, the Board emphasizes that in its prior 
remand, the Board requested that the RO (via the AMC) arrange 
for a neurological examination and opinion in this case, and 
such opinion might have yielded competent evidence to support 
the claim.  However, the Veteran failed to cooperate with 
VA's efforts to assist him in the development of evidence in 
connection with his claim by refusing to submit to an EMG.  
As such, the Board has no alternative but to decide the claim 
on the basis of evidence already of record.  The Board points 
out that, in order for VA to process claims, individuals 
applying for VA benefits have a responsibility to cooperate 
with the agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has held that VA's duty 
to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood, 1 
Vet. App. at 193; see Swann v. Brown, 5 Vet. App. 229, 233 
(1993). 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
former representative's and attorney's written and oral 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the medical matter of etiology, or medical 
relationship between service-connected and nonservice-
connected disabilities-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his former 
representative and attorney are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, none is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for peripheral neuropathy, as secondary to 
service-connected diabetes mellitus, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for peripheral neuropathy, claimed as 
secondary to service-connected diabetes mellitus, is denied.  


REMAND

Initially, the Board points out that ,in his July 2007 NOD 
with the initial rating assigned for service-connected PTSD, 
the Veteran requested a hearing before a Decision Review 
Officer (DRO).  The Veteran's former attorney has reiterated 
the request for a DRO hearing in correspondence received in 
January 2008 and in the February 2008 statement accepted as 
substantive appeal.  Unfortunately, it does not appear that 
such hearing was ever scheduled, or that the request for such 
a hearing was withdrawn.  Pursuant to 38 C.F.R. § 3.103(c) 
(2008), a hearing on appeal will be granted to a veteran who 
requests a hearing and is willing to appear in person.  As 
such, and, in accordance with his request, the Veteran should 
be provided an opportunity to present testimony before a DRO, 
if he still desires to do so.  If the Veteran no longer 
desires such a hearing, a signed writing, to that effect, 
should be placed in the claims file.

In addition, the Board notes that, in a November 2008 VA Form 
9, filed in conjunction with his claim for a higher initial 
rating for PTSD, the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  
There is no indication that this request has been withdrawn. 

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should clarify with the Veteran 
whether he still desires a DRO hearing. 
If the Veteran responds in the 
affirmative, then the RO should take the 
necessary steps to schedule the Veteran 
for such a hearing, in accordance with 
his July 2007 request.  If the Veteran no 
longer desires a DRO hearing, a signed 
writing to that effect should be placed 
in the claims file. 

2. If a DRO a hearing is held, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence, to 
include the Veteran's testimony.

3. Thereafter, if the claim remains 
denied, the RO should schedule the 
Veteran for a Travel Board hearing in 
accordance with his November 2008 
request.  The RO should notify the 
Veteran of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2008).  If the Veteran no 
longer desires a Board hearing, a signed 
writing to that effect should be placed 
in the claims file.  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


